Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 7, 2014

                                          No. 04-14-00411-CR

                                         IN RE Carl DEATON

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On June 20, 2014, relator filed a supplemental petition for writ of mandamus. The court
has considered relator’s supplemental petition and is of the opinion that relator is not entitled to
mandamus relief. Accordingly, the supplemental petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on July 7th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR11883, styled The State of Texas v. Carl Deaton, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.